t c memo united_states tax_court javad bigdeli and ashraf bigdeli petitioners v commissioner of internal revenue respondent docket no filed date javad bigdeli and ashraf bigdeli pro sese gloria m juncadella for respondent memorandum findings_of_fact and opinion morrison judge the respondent the irs issued a notice_of_deficiency to the petitioners dr javad bigdeli and mrs ashraf bigdeli for tax years and the deficiencies and penalties determined were as follows deficiency dollar_figure big_number penalty sec_6662 dollar_figure dollar_figure year the bigdelis timely petitioned this court under sec_6213 for redetermination of the deficiencies and the penalties we have jurisdiction under sec_6214 several issues remain to be decided while some other issues are purely computational our resolution of the issues for decision is as follows the bigdelis are not entitled to deductions claimed on schedule c profit or loss from business for car-and-truck expenses for and the bigdelis are not entitled to deductions claimed on schedule c for travel_expenses for and the bigdelis are not entitled to deductions claimed on schedule c for meals-and-entertainment expenses for and the bigdelis are not entitled to deductions claimed on schedule c for non-health insurance expenses for and greater than dollar_figure all section references are to the internal_revenue_code as in effect for and all rule references are to the tax_court rules_of_practice and procedure and dollar_figure respectively the amounts that the irs concedes are deductible the bigdelis are liable for the sec_6662 penalty for and findings_of_fact some of the facts have been stipulated those facts are so found dr javad bigdeli and mrs ashraf bigdeli are a married couple who lived in gladwyne pennsylvania a western suburb of philadelphia at the time the petition was filed and during the tax years at issue and dr bigdeli is an oral surgeon from date through he worked at a dental office in elmsford new york north of new york city his work at the elmsford office was his only work during the years at issue dr bigdeli traveled between gladwyne and elmsford by driving the family car he regularly stopped for gas and paid tolls along the route which went through new jersey the trip between gladwyne and elmsford was long sometimes dr bigdeli spent nights in hotels near the office in elmsford rather than driving back and forth to gladwyne the family car was not exclusively used for dr bigdeli’s travels to elmsford sometimes the bigdelis would use it for errands such as trips to the grocery store the bigdelis paid to repair and maintain the car dr bigdeli sometimes bought food and beverages to consume during the workday the bigdelis’ daughter who did not have experience in tax_accounting or any related fields helped them prepare their tax returns using turbotax computer_software for both tax years and on schedule c the bigdelis claimed deductions for the expenses of dr bigdeli’s oral surgery practice the schedule c deductions claimed on the return but disallowed by the notice_of_deficiency are schedule c deduction meals entertainment travel repairs maintenance insurance other than health insurance car truck dollar_figure big_number big_number big_number big_number dollar_figure big_number -0- big_number big_number the bigdelis claimed other deductions on schedule c that were not adjusted by the notice_of_deficiency the notice_of_deficiency disallowed the deductions listed in the table above in their entirety the irs has since made the following concessions the dollar_figure deduction claimed for repairs and maintenance for is allowable the dollar_figure deduction claimed for insurance for is allowable to the extent of dollar_figure and the dollar_figure deduction claimed for insurance for is allowable to the extent of dollar_figure opinion two preliminary matters require attention before we proceed to the merits of this case when the case was called for trial mrs bigdeli did not appear nor was there any appearance on her behalf dr bigdeli did appear as dr bigdeli had no authority to represent her and there was no other appearance by her or on her behalf the court will on its own motion dismiss her from this case for lack of prosecution a decision will be entered against mrs bigdeli for deficiencies and penalties in the same amounts as those ultimately determined against dr bigdeli another preliminary matter to determine is who bears the burden_of_proof as to the disputed deductions as a general_rule the taxpayer bears the burden of proving that the determinations in the notice_of_deficiency are incorrect rule a 290_us_111 73_tc_394 the bigdelis’ deductions still in dispute were disallowed in the notice_of_deficiency in an exception to the general_rule sec_7491 imposes the burden_of_proof on the irs with respect to a given factual issue where a taxpayer introduces credible_evidence with respect to that issue meets all applicable substantiation requirements complies with all recordkeeping requirements and cooperates with any reasonable requests for information 116_tc_438 the bigdelis have not demonstrated that the requirements of sec_7491 have been met therefore the burden_of_proof remains with them car-and-truck expenses dr bigdeli used the family car to travel from his home in gladwyne pennsylvania to the dental office in elmsford new york he testified that the amounts he claimed as car-and-truck expense deductions consist of the cost of gasoline for the car for the trips between gladwyne and elmsford the tolls he paid on the trips between gladwyne and elmsford and the costs of repairing and maintaining the car as evidentiary support for the dollar_figure in car-and-truck expense deductions the bigdelis claimed on their return they introduced into evidence gas and toll receipts for dollar_figure as evidentiary support of the dollar_figure in car-and-truck expense deductions they claimed on their return they introduced into evidence gas and toll receipts for dollar_figure and receipts for repairs and maintenance for dollar_figure sec_162 provides there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including traveling expenses including amounts expended for meals_and_lodging other than amounts which are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business no deduction is allowed for personal living or family_expenses sec_262 when a taxpayer travels from a family home to a nontemporary place of business the costs of travel are not deductible under sec_162 358_us_59 74_tc_578 in mitchell a psychiatric technician had his family home in ukiah california he worked in a hospital miles away in napa california mitchell v commissioner t c pincite the court held that the technician could not deduct the cost of traveling between ukiah and napa or the rental cost of a trailer in which the technician lived during the workweek in napa id pincite dr bigdeli’s place of business is in elmsford new york his family home is in gladwyne pennsylvania his costs of traveling between elmsford and gladwyne are not deductible under sec_162 see mitchell v commissioner t c pincite according to dr bigdeli the car-and-truck expense deductions the bigdelis claimed on their returns are for the expenses of traveling between elmsford and gladwyne like the travel costs in mitchell the claimed deductions are not allowable the expenses of a passenger_automobile and the expenses of travel are subject_to heightened substantiation requirements sec_274 280f d a i sec_1_274-5t b temporary income_tax regs fed reg date but we need not consider whether the amounts that the bigdelis claimed as deductions for car-and-truck expenses satisfy the heightened substantiation requirements we hold that the bigdelis may not deduct any amounts for car-and-truck expenses for either tax_year nothing in the record indicates that dr bigdeli’s work in elmsford was temporary he began to work there in date and continued to work at the elmsford office at least through the end of travel_expenses the bigdelis claimed a deduction of dollar_figure for travel_expenses for and dollar_figure for travel_expenses for the expenditures were dr bigdeli asserts the cost of staying at hotels near the office in elmsford new york to avoid traveling back and forth to his family home in gladwyne pennsylvania the bigdelis submitted documentation in the form of hotel bills indicating that dr bigdeli spent dollar_figure on hotel rooms in and dollar_figure in their documentation also provides the time and place of the expenses like the trailer-rental expenses in mitchell the hotel expenses are not deductible under sec_162 we hold that the bigdelis are not entitled to the deductions that they claimed for travel_expenses meals-and-entertainment expenses the bigdelis claimed meals-and-entertainment-expense deductions of dollar_figure for and dollar_figure for dr bigdeli testified that the deductions correspond to what he paid for food and beverages during the workday at the dental office in elmsford new york fifty percent of expenses for meals that are directly connected to a taxpayer’s trade_or_business such as lunch or dinner meetings with clients may be deductible sec_162 sec_274 sec_1_162-1 income_tax regs the only evidence we have regarding the purpose of the expenses is dr bigdeli’s testimony that the expenses were for food he purchased and consumed during his workday the bigdelis have not met their burden of proving that the alleged purchases of food and beverages related to the conduct of dr bigdeli’s business thus we hold that any such expenses were nondeductible personal expenses the heightened substantiation requirements of sec_274 apply to meals- and-entertainment expenses we need not consider whether the heightened substantiation requirements have been met insurance expenses other than health insurance insurance expenses are deductible under sec_162 if the expenses are ordinary and necessary to a taxpayer’s trade_or_business sec_1_162-1 income_tax regs see sec_162 the irs allowed all but dollar_figure of the dollar_figure the bigdelis claimed for and all but dollar_figure of the dollar_figure they claimed for not enough evidence was introduced to persuade us that the bigdelis made payments for insurance beyond the conceded amounts the bigdelis submitted invoices for insurance that were the heightened substantiation requirements apply to any item with respect to an activity which is of a type generally considered to constitute entertainment sec_274 the term entertainment is defined to include providing food and beverages sec_1_274-2 income_tax regs created before payments were made it is not apparent from these invoices when or even if payments were actually made the bigdelis did not testify about or introduce any documentary_evidence that would indicate that they made the payments in the years at issue thus the bigdelis have not met their burden of proving that they are entitled to the contested amounts of the deductions they claimed for insurance expenses accuracy-related_penalties under sec_6662 the irs has determined accuracy-related_penalties under sec_6662 sec_6662 and b imposes a penalty on any part of an underpayment that is attributable to a substantial_understatement_of_income_tax generally an understatement is the excess of the tax required to be shown on the return over the tax_shown_on_the_return sec_6662 sec_1_6662-4 income_tax regs an understatement is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 sec_1_6662-4 income_tax regs alternatively the penalty may be imposed if the underpayment_of_tax is due to negligence or disregard of rules or regulations sec_6662 negligence is a lack of due care or a failure to do what a reasonable and prudent person would do under the circumstances 114_tc_259 see neely v commissioner t c negligence also includes any failure to maintain adequate books_and_records or failure to substantiate items properly sec_1_6662-3 income_tax regs an exception to the accuracy-related_penalty applies to any part of an underpayment for which the taxpayer had reasonable_cause and acted in good_faith sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis considering all relevant facts and circumstances sec_1_6664-4 income_tax regs under sec_7491 the irs has the burden of production for penalties see higbee v commissioner t c pincite holding that the irs must produce sufficient evidence indicating that it is appropriate to impose the penalty but the irs need not introduce evidence on exceptions to the penalty the irs argues that the bigdelis are liable for the penalties under both substantial-understatement and negligence theories the irs has met its burden since we decide below that the bigdelis are liable for the penalties for negligence we need not consider the irs’s argument regarding the bigdelis’ liability under the substantial_understatement theory the irs also argues that the bigdelis’ failure to allege c lear and concise assignments of each and every error see rule b in their petition means that we should find that the bigdelis conceded the penalties however even if we assume without deciding that the petition satisfies rule we still hold that the bigdelis are liable for the penalties of production with respect to the penalties by introducing evidence that the bigdelis failed to exercise reasonable care to report their correct_tax liability the bigdelis made no arguments about the penalties at trial and they failed to file a brief in preparing their tax returns they relied entirely on their daughter and on turbotax they attempted to deduct personal expenditures without doing any research or consulting any expert to decide whether the deductions were proper a reasonable and prudent person would not have tried to claim the deductions they claimed without making at least a minimal effort to ensure that they had some legal basis for doing so since the bigdelis did not make such an effort we find that they are liable for accuracy-related_penalties for negligence under sec_6662 and b for and they also did not have reasonable_cause for or act in good_faith with respect to the underpayments we have considered all arguments the parties have made and to the extent that we have not addressed them we find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule with respect to javad bigdeli and an appropriate order and decision will be entered with respect to ashraf bigdeli
